Title: General Orders, 20 January 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Jany 20th 1777.



Each Brigadier is to appoint a Brigade Parade, as central to his Brigade, as circumstances of Ground will permit; and each Colonel, or commanding Officer of a regiment is to fix under the same circumstances, a regimental parade, as convenient to the regiment, and the Brigade parade, as possible.
An Alarm will be communicated by the discharge of three Field Pieces (which the commanding officer of the Artillery is to keep always in readiness) Upon the fire of these guns, the Drums of different regiments are immediately to beat To Arms, and the regiments formed, and marched to the Brigade Parade, as speedily as possible, after which, if circumstances will admit of it, the Brigadiers (those at Morristown) are to repair to the Commander in Chief, for Orders, otherwise to send for orders.
Upon the Alarm Guns being fired at Morristown, the troops at Chatham, and other posts, are immediately to assemble at their respective General parades; and if the Alarm is first received at any of those posts, it is to be communicated by Alarm Guns, and Expresses as fast as possible to Head Quarters.
George Johnston Esqr: is appointed Aide-De-Camp to The Commander in Chief, and is to be regarded and obeyed as such.
